Mr. Justice Van Orsdel
delivered the opinion of the Court:
This case, on the same facts and pleadings presented by this appeal, was considered by this court at the April term, 1908, 31 App. D. C. 332.
In the former appeal, the case came here on petition and answer, and demurrer to the answer.. On hearing in the supreme court of the District of Columbia, the demurrer was overruled, and from that ruling a special appeal was taken. We reversed the ruling and remanded- the case for further proceedings in accordance with the views expressed in our opinion. "When the mandate was filed in the court below, appellants refused to plead over, and elected to stand on their demurrer. Accordingly, a judgment was entered dismissing the action and assessing costs against the petitioner. From this judgment the present appeal is prosecuted.
We find no reason to change or modify our views as expressed in our former opinion. The judgment is therefore affirmed with costs, and it is so ordered. Affirmed.
A writ of error to the Supreme Court of the United States applied for by the appellant, was allowed May 11, 1909.